Case 19-11009-1-rel          Doc 88        Filed 09/23/20 Entered 09/23/20 11:32:47             Desc Main
                                          Document      Page 1 of 2



UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

In re:
                                                            Hearing Date:         October 29, 2020
Dana M. Heines                                              Hearing Time:         10:45 AM
( SSN: XXX-XX-5487 )                                        Hearing Location:     Albany
                                  Debtor.
                                                            Case No. 19-11009
                                                            Chapter 13

 AFFIRMATION IN SUPPORT OF MOTION TO DISALLOW CLAIM PURSUANT TO 11 U.S.C
                   §502, 558 AND FED. R. BANKR. P. 3001, 3007

    Andrea E. Celli hereby affirms as follows:

1) Affirmant is the Standing Chapter 13 Trustee in the above captioned bankruptcy proceeding and as

    such I am fully familiar with the facts and circumstances contained herein.

2) The petition in the above captioned bankruptcy proceeding was filed on May 29, 2019 and the

    order for relief was entered on the same day.

3) I make this affirmation in support of the motion to disallow the following claim:

         Court Claim Number:          2

         Claim Holder:                PINNACLE CREDIT SERVICES C/O RESURGENT CAPITAL

         Claim Amount:                $699.32

         Account Number:              8911

         Date Claim Filed:            June 24, 2019



    on the basis that the documentation attached to the claim indicates that the last transaction date was

March 27, 2009, and therefore requisite statute of limitations on the time to collect the debt from the

debtor expired prior to the filing of the petition.




                                                      1
Case 19-11009-1-rel        Doc 88      Filed 09/23/20 Entered 09/23/20 11:32:47          Desc Main
                                      Document      Page 2 of 2


WHEREFORE, the Trustee respectfully requests that the Court issue an order disallowing the claim and

such further relief as the Court deems appropriate.



                                                          Respectfully Submitted,



Dated: September 23, 2020                                 /s/ Andrea E. Celli, Esq.
                                                          Andrea E. Celli
                                                          Chapter 13 Standing Trustee
                                                          NDNY Bar Roll No. 104123
                                                          7 Southwoods Blvd.
                                                          Albany, NY 12211
                                                          (518) 449-2043




                                                      2
